     Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               19cv70 (DLC)
                                       :
IN RE PERRIGO COMPANY PLC SECURITIES   :            OPINION AND ORDER
LITIGATION                             :
                                       :
                                       :
-------------------------------------- X

APPEARANCES

For the plaintiffs:
Saxena White P.A.
Steven B. Singer
Kyla Grant
Joshua H. Saltzman
10 Bank Street, Suite 882
White Plains, NY 10606

Maya Saxena
Joseph E. White, III
Lester R. Hooker
Dianne M. Pitre
7777 Glades Road, Suite 300
Boca Raton, FL 33434

Klausner Kaufman Jensen & Levinson
Robert D. Klausner
7080 Northwest 4th Street
Plantation, FL 33317

For defendant Perrigo Company PLC:
Fried, Frank, Harris, Shriver & Jacobson LLP
Samuel P. Groner
Samuel M. Light
One New York Plaza
New York, NY 10004

James D. Wareham
James E. Anklam
Katherine L. St. Romain
801 17th Street, NW
Washington, DC 20006

For defendant Murray S. Kessler:
     Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 2 of 12



Simpson Thacher & Bartlett LLP
Joseph M. McLaughlin
Shannon K. McGovern
Amy L. Dawson
425 Lexington Avenue
New York, NY 10017

For defendant Ronald L. Winowiecki:
Dechert LLP
Hector Gonzalez
Three Bryant Park
1095 Avenue of the Americas
New York, NY 10036

Angelia Liu
35 West Wacker Drive
Suite 3400
Chicago, IL 60601

Carla G. Graff
2929 Arch Street
Philadelphia, PA 19104-2808

Tharuni A. Jayaraman
1900 K Street, NW
Washington, DC 20006


DENISE COTE, District Judge:

    The Lead Plaintiffs in this securities fraud action have

moved for class certification.     The defendants oppose

principally on the ground that the named plaintiffs have not

been sufficiently involved in this litigation.        The motion for

certification is granted for the reasons that follow.


                              Background

    As described in the Second Amended Complaint (“SAC”) and

the documents upon which it relies, the predecessor of Perrigo


                                   2
     Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 3 of 12



Company PLC (“Perrigo”) purchased the Ireland-based Elan

Corporation PLC (“Elan”).     This allowed Perrigo to establish its

tax domicile in Ireland.    Shortly before the acquisition, Elan

had sold its stake in the multiple sclerosis drug Tysabri to

Biogen Idec. Inc. (“Biogen”) for an up-front payment of over

$3.2 billion plus contingent royalty payments.        Perrigo’s

proceeds from the sale of Tysabri totaled over $6.0 billion.

    In November 2017, the Irish Office of the Revenue

Commissioners (“Irish Revenue”) commenced an audit of Perrigo’s

2012 and 2013 taxes.    On October 30, 2018, Irish Revenue sent a

letter describing its audit findings (the “Audit Findings

Letter”) to Perrigo.    The Letter stated that Perrigo had a tax

liability of approximately €1.6 billion, or $1.9 billion.          At

the time it received the Audit Findings Letter, Perrigo had

approximately $400 million in cash on hand and $4.8 billion in

annual revenue.

    Perrigo’s November 8, 2018 Form 10-Q disclosed the

existence of the Audit Findings Letter, but not the amount of

the tax assessment.    Rather, it stated that the amount “cannot

be quantified at this stage” but “could be material.”

    On November 29, Irish Revenue sent Perrigo a “Notice of

Amended Assessment” which indicated that Perrigo had a “balance

payable” of €1.6 billion -- the same figure calculated in the


                                   3
     Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 4 of 12



Audit Findings Letter.    On December 20, 2018, Perrigo filed a

Form 8-K disclosing its receipt of the Notice of Amended

Assessment and the assertion of a €1.6 billion tax liability.

On the next trading day, Perrigo’s stock price fell from $52.36

to $37.03, representing a total decrease in value of $2.1

billion.

    The original complaint in this litigation was filed on

January 3, 2019.   On March 26, the City of Boca Raton General

Employees’ Pension Plan and the Palm Bay Police and

Firefighters’ Pension Fund were appointed as Lead Plaintiffs.

See The Private Securities Litigation Reform Act (“PSLRA”), 15

U.S.C. § 78u-4(a)(3).    The SAC was filed on May 31.       It alleges

violations of § 10(b) of the Securities Exchange Act of 1934, 15

U.S.C. § 78j(b), and SEC Rule 10b-5, 17 C.F.R. § 240.10b-5, and

of § 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

    On January 23, 2020, this Court granted in part the

defendants’ motion to dismiss.     In re Perrigo Co. PLC Sec.

Litig., 435 F. Supp. 3d 571 (S.D.N.Y. 2020) (DLC).         The

plaintiffs’ claims arising from Perrigo’s statements made prior

to the filing of the November 8, 2018 10-Q were dismissed, as

were the claims against one of the individual defendants.          The

plaintiffs’ claim that Perrigo’s November 8, 2018 10-Q was

misleading was allowed to proceed.


                                   4
      Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 5 of 12



      Fact and expert discovery are scheduled to conclude on

January 29, 2021.    Any summary judgment motion is due February

19.

      On July 10, Lead Plaintiffs moved to certify a class

consisting of those persons or entities who purchased or

otherwise acquired the publicly traded common stock of Perrigo

in the United States from November 8, 2018 through December 20,

2018 (the “Class Period”) and were damaged thereby.1          The motion

became fully submitted on September 9.


                               Discussion

      To qualify for class certification, the plaintiffs must

prove that the proposed class action satisfies the four elements

of Rule 23(a): numerosity, commonality, typicality, and adequacy

of representation.    Rule 23(a), Fed. R. Civ. P.       In addition,

the plaintiffs must also show that the proposed class action can

proceed under one of the categories of Rule 23(b).          In this

case, the plaintiffs seek certification of the class under Rule

23(b)(3).   To do so, they must show that common questions of law

or fact predominate, that a class action is the superior method

for bringing their claim, and that the proposed class is

sufficiently ascertainable.      Rule 23(b)(3), Fed. R. Civ. P.;



1 The class definition is taken from the Lead Plaintiffs’ motion
of July 10, 2020, as revised on September 4.

                                    5
     Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 6 of 12



Brecher v. Republic of Argentina, 806 F.3d 22, 24 (2d Cir.

2015).

    The defendants oppose the plaintiffs’ motion for class

certification on adequacy grounds alone.       Having reviewed the

parties’ submissions, it is clear that the plaintiffs have

satisfied each of the necessary requirements of Rule 23(a) and

(b)(3), and their motion to certify the class should be granted.

It is only necessary to address in this Opinion the issue of the

adequacy of the representation of the class.

    A party seeking to certify a class must “affirmatively

demonstrate his compliance” with the requirements of Rule 23.

Wal–Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).          The

district court must “make a definitive assessment of Rule 23

requirements, notwithstanding their overlap with merits issues,

must resolve material factual disputes relevant to each Rule 23

requirement, and must find that each requirement is established

by at least a preponderance of the evidence.”        In re U.S.

Foodservice Inc. Pricing Litig., 729 F.3d 108, 117 (2d Cir.

2013) (citation omitted).     Stated differently, this means that

the district judge must “receive enough evidence, by affidavits,

documents, or testimony, to be satisfied that each Rule 23

requirement has been met.”     Teamsters Local 445 Freight Div.




                                   6
     Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 7 of 12



Pension Fund v. Bombardier Inc., 546 F.3d 196, 204 (2d Cir.

2008) (citation omitted).

    The fourth element of Rule 23(a) requires the plaintiff to

show that “the representative parties will fairly and adequately

protect the interests of the class.”      Rule 23(a)(4), Fed. R.

Civ. P.    To determine the adequacy of representation, courts

must ask whether: “1) plaintiff’s interests are antagonistic to

the interest of other members of the class and 2) plaintiff’s

attorneys are qualified, experienced and able to conduct the

litigation.”   In re Flag Telecom Holdings, Ltd. Sec. Litig., 574

F.3d 29, 35 (2d Cir. 2009) (citation omitted).        The purpose of

the adequacy inquiry is to “uncover conflicts of interest

between named parties and the class they seek to represent.”

Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 625 (1997).

    Here, both requirements identified in In re Flag are

satisfied.    There is no indication of any antagonism or conflict

of interest between the Lead Plaintiffs and the absent class

members.    The Lead Plaintiffs are institutional investors;

“[t]he PSLRA was designed to ‘increase the likelihood that

institutional investors will serve as lead plaintiffs.’”          In re

WorldCom Inc. Sec. Litig., 219 F.R.D. 267, 282 (S.D.N.Y. 2003)

(quoting S. Rep. No. 104–98, at 6, U.S. Code Cong. & Admin. News

1995, pp. 679, 685).    Moreover, plaintiffs’ counsel is well


                                   7
     Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 8 of 12



qualified and has extensive experience litigating complex

securities class actions.

    The defendants do not suggest that any conflict of interest

exists between the Lead Plaintiffs and the class or that counsel

is not well qualified to represent the class.        Instead, they

argue that the Lead Plaintiffs have failed to engage actively

and to work together to oversee the litigation, and that the

indemnification agreements between the Lead Plaintiffs and class

counsel constitute an impermissible “end-run” around the PSLRA.

Neither of these arguments succeeds in disqualifying the Lead

Plaintiffs as class representatives.

          1.    Participation by the Class Representatives

    The defendants contend that the Lead Plaintiffs have too

little knowledge of the case and too little engagement with the

case to be adequate class representatives.       “‘Attacks on the

adequacy of a class representative based on the representative’s

ignorance,’ however, have been ‘expressly disapproved of’ by the

Supreme Court.”   WorldCom, 219 F.R.D. at 286 (quoting Baffa v.

Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 61 (2d

Cir. 2000)).   “[A] class representative will be found inadequate

due to ignorance only when they have so little knowledge of and

involvement in the class action that they would be unable or

unwilling to protect the interests of the class against the



                                   8
        Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 9 of 12



possibly competing interests of the attorneys.”           Id. (citation

omitted).

    Here, the Lead Plaintiffs have shown that they stand ready

to protect the interests of the class against the possibly

competing interests of class counsel.          They have participated in

discovery by producing documents and submitting to depositions.

They have followed every key event in the litigation through

regular consultation with the general counsel for the plans that

suffered the losses in Perrigo securities that are at issue

here.    That counsel has worked closely with Lead Counsel.           Such

cooperation is to be commended.         Because that general counsel

serves in that same capacity for both Lead Plaintiffs,

information is efficiently conveyed.

    There is no basis to find on this record that the two Lead

Plaintiffs have any difficulty working together to monitor Lead

Counsel or in making appropriate decisions for the class.             That

Lead Plaintiffs have delegated a significant degree of decision-

making authority to their attorneys at this stage of this

securities litigation is to be expected.          The named plaintiffs,

who are sophisticated institutional investors, have demonstrated

appropriate knowledge of the litigation and have been actively

engaged in the critical stages of the case thus far.

Accordingly, the defendants’ first argument fails.


                                      9
     Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 10 of 12



          2.     Indemnification Agreements

    The defendants next argue that indemnification agreements

between the Lead Plaintiffs and class counsel impermissibly

circumvent the PSLRA’s sanctions regime.        The PSLRA requires

courts to make specific findings regarding compliance with Rule

11(b), Fed. R. Civ. P. by each party and attorney.         It provides:

“If the court makes a finding . . . that a party or attorney

violated any requirement of Rule 11(b) . . . as to any

complaint, responsive pleading, or dispositive motion, the court

shall impose sanctions on such party or attorney in accordance

with Rule 11.”    15 U.S.C. § 78u–4(c).     Therefore, if a court

determines that Rule 11(b) has been violated, then it must

impose sanctions on the party or attorney responsible for the

violation.     ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 579 F.3d

143, 152 (2d Cir. 2009).

    The retainer agreements between the named plaintiffs and

lead counsel indemnify the named plaintiffs for any sanctions

that may be imposed in this litigation.       While the PSLRA permits

an allocation of the risk of sanctions between an attorney and a

party, the statute does not expressly bar attorneys and parties

from addressing that risk through contract.        This motion does

not require the Court to determine whether, in the event




                                   10
     Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 11 of 12



sanctions are imposed on one or both of the Lead Plaintiffs,

that those sanctions cannot be satisfied by lead counsel.

    The issue that must be resolved at this time is whether

there has been a sufficient showing that the Lead Plaintiff can

adequately represent the class.      It does not follow inexorably

from the indemnification agreements that the Lead Plaintiffs

will not represent the class adequately.        As significant

shareholders of Perrigo’s stock, they stand to gain from the

outcome of the litigation, as does every other qualified class

member.   This provides a substantial incentive to pursue the

claims on behalf of the class with vigor.        The defendants’

second argument therefore fails, and the named plaintiffs have

shown that they can adequately represent the class.


                               Conclusion

    The plaintiffs have met their burden to establish each of

the Rule 23(a) requirements, as well as the predominance,

superiority, and ascertainability requirements of Rule 23(b)(3).




                                   11
     Case 1:19-cv-00070-DLC Document 146 Filed 09/24/20 Page 12 of 12



Accordingly, the appropriate order will issue granting their

July 10, 2020 motion for class certification.


Dated:    New York, New York
          September 24, 2020


                                  __________________________________
                                             DENISE COTE
                                     United States District Judge




                                   12
